Citation Nr: 1010478	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that further development is necessary for a 
fair adjudication of the Veteran's claim.  Although the Board 
regrets the additional delay, a remand is necessary to ensure 
that due process is followed and that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Specifically, the Veteran should be afforded a new VA 
examination, as the evidence of record is too old to 
adequately evaluate the current severity of his hearing loss 
disability.  In this regard, the most recent VA examination 
was conducted in December 2006, there is an indication that 
his hearing loss disability may have increased in severity 
since that time, and there are no treatment records since that 
time.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide 
a contemporaneous medical examination where the record does 
not adequately reveal the current state of the claimant's 
disability, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  The Board 
notes that the Veteran testified at the February 2010 Board 
videohearing that he had submitted the results of a private 
audiological evaluation that was conducted two years earlier, 
or in 2008.  However, he also stated that his hearing had been 
evaluated once at the VA examination and once by a private 
provider, which he had submitted.  The most recent private 
evaluation of record is from Dr. Ruiz and is dated in October 
2006.  As such, upon remand, the Veteran should be afforded 
another VA examination to determine the current level of his 
hearing loss disability, to include a discussion of any 
functional effects of such disability.

Additionally, the most recent treatment records in the claims 
file are from the Veteran's private provider, Dr. Ruiz, and 
are dated in October 2006.  Although the December 2006 VA 
examiner noted that the Veteran had VA-issued hearing aids at 
that time, no VA treatment records are currently in the 
claims file.  The Board notes that the Veteran testified at 
the February 2010 Board videohearing that he had worn hearing 
aids in the past, but they didn't seem to work, so he no 
longer wore them.  The Veteran also indicated that his 
hearing had not been evaluated in over two years; however, it 
is unclear whether the Veteran has received any treatment for 
his hearing loss disability since October 2006.  In 
particular, it appears that the Veteran may have received 
treatment for his hearing disability at a St. Petersburg VA 
facility, although he denied having his hearing evaluated 
since December 2006.  As such, the Veteran should be 
requested to identify any VA or private treatment that he has 
received for symptoms of his hearing loss disability, 
including but not limited to any audiological evaluations, 
since November 2005.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the Veteran to identify any 
VA or private providers who have 
treated him for any symptoms of his 
hearing loss disability since November 
2005, including but not limited to any 
audiological evaluations.  After 
obtaining any necessary authorizations, 
request copies of any identified 
outstanding records, including but not 
limited to any records from Dr. Ruiz 
dated from October 2006 forward.  All 
requests and all responses, including 
negative responses, should be 
documented in the claims file, and all 
records received should be associated 
with the claims file.  If any records 
cannot be obtained after reasonable 
efforts have been expended, the Veteran 
should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. 
§ 3.159(c)&(e).

2.  After completing the above-
described development, schedule the 
Veteran for a VA examination to 
determine the current severity of his 
hearing loss disability.  The claims 
file and a copy of this remand should 
be made available to the examiner for 
review, and such review should be noted 
in the examination report.  All 
necessary tests and studies should be 
conducted, and the examiner should 
fully address all functional 
limitations of the Veteran's 
disability.  

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claim based on all lay 
and medical evidence of record.  If the 
claim remains denied, issue a 
supplemental statement of the case to 
the Veteran and his representative, 
which addresses all relevant law and 
all evidence associated with the claims 
file since the last statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655 (2009), failure to 
cooperate by attending the requested VA examination(s) may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

